Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on September 1, 2022.

Status of Claims

Claims 1, 3, 4 and 6-20 have been amended.
Claims 1-20 are currently pending and have been examined. 


	
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Drawings
The drawings are objected to because Figure 2 does not depict where the process starts. A flow diagram should show the workflow or process, and it is unclear where the process begins.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Double Patenting
Amended Claims 1, 7, 12, 13 and 19 of this application are patentably indistinct from claim 1, 2, 9, 11, 12, and 19 of Application No. 17/588,811. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1, 7, 12, 13 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9, 11, 12, and 19 of copending Application No. 17/588,811 in view of Rolf (2007/0219871) and Smith et al. (2011/0153740). Where Rolf is directed to a method for developing a direct person-to-person multilevel direct affiliate marketing network using electronic communications makes a first person an affiliate member of an affiliate marketing program via an online registration process. An electronic communication is generated that has a unique hyperlink that, when selected, links to a source associated with the affiliate marketing program and identifies the first person so that a commission can be allocated to the first person based upon purchases made at the source as a result of access to the source via the link. The first person can forward the electronic communication to others who can use the link to access the source and purchase products or services and/or become an affiliate member. A person that becomes a new affiliate member as a result of accessing the source via the link is placed in a developing network organization of the first person. The process repeats by generating a unique hyperlink for the second person, thereby allowing the new affiliate member to forward electronic communications having his or her unique identifying link to others and Smith teaches identifying a basis for creating a new social network group from the data with the group management system; creating the new social network group with the group management system; and automatically inviting a number of members to join the new social network group with the group management system. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-12 are drawn to methods (i.e., a process) while claim(s) 13-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 13) recites/describes the following steps:
identifying that a user has provided a code for a product, 
assigning a new unique code to the user, wherein the new unique code is a child code of the code; identifying that a subset of subsequent activity for the product includes use of the new unique code; 
comparing the subset of subsequent activity associated with the product with a predetermined threshold  associated with the product to identify that the predetermined threshold has been met; 
These steps, under its broadest reasonable interpretation, describe or set-forth recruiting consumers to a social media group based on items they purchase, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 13 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“an embedded uniform resource location (URL) of a webpage”
"a user device” 
“embedded URL”
website
"non-transitory tangible computer readable medium” 
“processor" 
“sending an invitation to the user device that includes a social media group associated with the product and the predetermined threshold, the social media group identified from among a plurality of different social media groups according to a group assignment rule specifying different products and different predetermined thresholds for the different social media groups”
“filtering data regarding the product from data regarding a plurality of different products, the filtered data provided to the user device  when the user has agreed to join the social media group, wherein the user is associated with the social media group according to the group assignment rule and the filtered product data is provided to the user device”

The requirement to execute the claimed steps/functions “an embedded uniform resource location (URL) of a webpage” and “embedded URL”  and” website” "a user device" and/or ""non-transitory tangible computer readable medium” " and/or "processor” ; is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of” sending an invitation to the user device that includes a social media group associated with the product and the predetermined threshold, the social media group identified from among a plurality of different social media groups according to a group assignment rule specifying different products and different predetermined thresholds for the different social media groups” and ““filtering data regarding the product from data regarding a plurality of different products, the filtered data provided to the user device  when the user has agreed to join the social media group, wherein the user is associated with the social media group according to the group assignment rule and the filtered product data is provided to the user device” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used).Comparing product data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-12 and 14-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "non-transitory tangible computer readable medium” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “social media group” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-12 and 14-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
Claim Rejections - 35 USC § 112
Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is directed to a user providing a code and that same user receiving a new unique code. The specification does not support the same user receiving the new code. The specification at paragraph [0030] is directed to a second user receiving a new unique code that is the child of the first user code. Applicant should clearly specify that the first user and new user are not the same, as supported by the specification. Claims 2-12 and 14-20 depend from claims 1 and 13 and do not cure the deficiencies above.


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Specifically, the presently claimed methods integrate any purported abstract idea into a practical application, specifically by using different codes and embedded URLs to attribute different  subsets of online activity at a website to different users.

Examiner respectfully disagrees. The claim recites two additional elements: identifying a first code for a product and assigning a new code to the user and monitoring subsequent purchases. Aside from the 112 issues highlighted above, the  steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the comparing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The user device that performs the steps are also recited at a high level of generality, and merely automates the process. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the user device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the user device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	

Applicant Argues: Applicant respectfully disagrees -particularly in relation to the present claims which no longer recite various elements-the Applicant submits that such purported abstract idea is nevertheless integrated into a practical application that requires web-enabled computing devices and networks and that represents an improvement in online activity analytics. 

Applicant’s alleged improvement is not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem. A showing that a claim is directed to any improvement does not automatically mean a claim is patent eligible (e.g., an improved business function or an improved idea itself is not patent eligible). In this case, identifying members to invite to a group is an abstract idea, and an “improved” way of identifying is, if anything, an improvement to the idea itself.

	
Applicant Argues: Applicant submits, therefore, that the claims effect a transformation of previously unrelated website users into a specific relationship structure in accordance with each user's use of different hyperlinks that have different codes embedded therein.

Examiner respectfully disagrees with the characterization of the claim functioning. The claims are directed to gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Merely adding generic computer components to perform the method is not sufficient. 


Applicant Argues: The expressly recited URLs, codes, websites, and social media groups are therefore not part of the purported abstract idea, and their reliance on web-enabled computing devices and online networks evidences an integration into a practical application.

Examiner agrees and those elements were considered in steps 2A and 2B.


Applicant Argues: The present claims also include additional elements that amount to an inventive concept that is "significantly more" than the purported abstract idea. Specifically, the use of URLs, codes, websites, social media groups, and respective uses to identify one or more upline users responsible for the subset of online activity at the webpages is significantly more than mere commercial or legal activity.

Examiner respectfully disagrees. The Examiner notes that this claim of significantly more is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than data gathering and analysis. However, the Examiner respectfully notes that the features of the claimed invention (i.e. the use of URLs, codes, websites, social media groups, and respective uses to identify one or more upline users responsible for the subset of online activity at the webpages) does not represent an improvement, it is merely performing operations with a device. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681